42 N.J. 287 (1964)
200 A.2d 123
ROSEMARY WARRENDER, PLAINTIFF-RESPONDENT,
v.
JOHN WALKER WARRENDER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 17, 1964.
Argued February 18, 1964.
Decided May 4, 1964.
Mr. Samuel Levin argued the cause for plaintiff-respondent.
Mr. Leslie H. Cohen argued the cause for defendant-appellant.
The opinion of the court was delivered
PER CURIAM.
We affirm generally on the opinion of the Appellate Division, 79 N.J. Super. 114 (App. Div. 1963).
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.